
	
		I
		111th CONGRESS
		1st Session
		H. R. 373
		IN THE HOUSE OF REPRESENTATIVES
		
			January 9, 2009
			Mr. Flake introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend the Immigration and Nationality Act to render
		  inadmissible and deportable certain aliens convicted of drunk driving, and for
		  other purposes.
	
	
		1.Increased criminal penalties
			 related to drunk driving
			(a)InadmissibilitySection 212(a)(2) of the Immigration and
			 Nationality Act (8 U.S.C. 1182(a)(2)) is amended—
				(1)by
			 redesignating subparagraph (F) as subparagraph (J); and
				(2)by inserting after
			 subparagraph (E) the following:
					
						(F)Drunk
				driversAny alien who has been convicted of 3 offenses for
				driving under the influence and at least 1 of the offenses is a felony under
				Federal or State law, for which the alien was sentenced to more than 1 year
				imprisonment, is
				inadmissible.
						.
				(b)DeportabilitySection 237(a)(2) of such Act (8 U.S.C.
			 1227(a)(2)) is amended by adding at the end the following:
				
					(F)Drunk
				driversUnless the Secretary of Homeland Security or the Attorney
				General waives the application of this subparagraph, any alien who has been
				convicted of 3 offenses for driving under the influence and at least 1 of the
				offenses is a felony under Federal or State law, for which the alien was
				sentenced to more than 1 year imprisonment, is
				deportable.
					.
			(c)Judicial
			 advisal
				(1)In
			 generalA court shall not accept a guilty plea for driving under
			 the influence unless the court has administered to the defendant, on the
			 record, the following adivsal:
					
						If you are
				not a citizen of the United States, you are advised that conviction for driving
				under the influence, including conviction by entry of any plea, even if the
				conviction is later expunged, may result in deportation, exclusion from
				admission to the United States, or denial of naturalization pursuant to the
				laws of the United
				States..
				(2)Failure to
			 adviseUpon request, the court shall allow the defendant a
			 reasonable amount of additional time to consider the appropriateness of the
			 plea in light of the advisement set out in paragraph (1). If the court fails to
			 advise the defendant in accordance with paragraph (1) and the defendant shows
			 that conviction of the offense to which the defendant pleaded guilty may result
			 in the defendant’s deportation, exclusion from the United States, or denial of
			 naturalization pursuant to the laws of the United States, the court, upon a
			 motion by the defendant, shall vacate the judgment and permit the defendant to
			 withdraw the plea and enter a plea of not guilty. If the record does not show
			 that the court provided the required advisement, it shall be presumed that the
			 defendant did not receive the advisement. The defendant shall not be required
			 to disclose his or her immigration status at any time.
				(d)Conforming
			 amendmentSection 212(h) of such Act (8 U.S.C. 1182(h)) is
			 amended—
				(1)in the subsection
			 heading, by striking subsection (a)(2)(A)(i)(I), (II), (B),
			 (D), and
			 (E) and inserting
			 certain provisions in
			 subsection (a)(2);
			 and
				(2)in the matter
			 preceding paragraph (1), by striking and (E) and inserting
			 (E), and (F).
				(e)Effective
			 dateThe amendments made by this section shall take effect on the
			 date of the enactment of this Act and shall apply to convictions entered on or
			 after such date.
			
